DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The application filed on 05/28/20 is acknowledged. 

Status of Claims
Claims 1-7 are pending. 
Claims 1-7 are rejected.

Examiner's Comments
Not Positively Recited
Claim 7 recites:
"a step of identifying a user by a control unit of a surveying instrument including a measuring unit configured to make measurements for a survey, a communication unit, a personal authentication sensor, and the control unit, from a personal identification information database having authentication information registered in advance in a management server capable of communicating with the surveying instrument through a communication network based on authentication data acquired by the personal authentication sensor; and"
"a step of making available the surveying instrument by consuming the required number of points for use of the surveying instrument by the control unit from points that the identified user purchased in advance in a case where the surveying instrument is determined to be available as a result of determination as to whether the surveying instrument is available to the identified user made by the management server based on a use management table as a correspondence table between information on available surveying instruments and the required number of points."
The recitation of the not positively recited use of the claimed invention does not serve to differentiate the claims from the prior art. See In re Wilder, 166 USPQ 545 (CCPA 1970).

Optional Language/Contingent Limitations
Claim 7 recites "a step of identifying a user by a control unit of a surveying instrument including a measuring unit configured to make measurements for a survey, a communication unit, a personal authentication sensor, and the control unit, from a personal identification information database having authentication information registered in advance in a management server capable of communicating with the surveying instrument through a communication network based on authentication data acquired by the personal authentication sensor; and a step of making available the surveying instrument by consuming the required number of points for use of the surveying instrument by the control unit from points that the identified user purchased in advance in a case where the surveying instrument is determined to be available as a result of determination as to whether the surveying instrument is available to the identified user made by the management server based on a use management table as a correspondence table between information on available surveying instruments and the required number of points." In view of the word "capable," the claim does not require that the management server actually communicate with the surveying instrument. In view of the words "in a case where," the claim does not require that the "step of making available …" actually be performed (the step has to be performed only "in a case where the surveying instrument is determined to be available …"). 
As per MPEP 2103.I.C.:
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. [For example:] 
(A) statements of intended use or field of use, including statements of purpose or intended use in the preamble,  
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" or "whereby" clauses,
(D) contingent limitations,
(E) printed matter, or
(F) terms with associated functional language.

As per MPEP 2111.04.II.
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.


Therefore, the above claim language, which is optional/ contingent limitations, does not limit the scope of the claim under the broadest reasonable interpretation to require both method steps.

Structure in Method Claims
Claim 7 recites:
"a step of identifying a user by a control unit of a surveying instrument including a measuring unit configured to make measurements for a survey, a communication unit, a personal authentication sensor, and the control unit, from a personal identification information database having authentication information registered in advance in a management server capable of communicating with the surveying instrument through a communication network based on authentication data acquired by the personal authentication sensor; and" 
Among these recited elements at least the "measuring unit configured to make measurements for a survey" is not otherwise present in the claim and hence does not affect the method in a manipulative sense but amounts to the mere claiming of the use of the structure. Such limitations are no entitled to full patentable weight. See Ex parte Pfeiffer, 135 USPQ 31 (BdPatApp&Int 1961). ("As to the rejection of the claims on the prior art references, we do not agree with the appellant that such structural limitations as are not disclosed by the references should be given patentable weight.  This argument is applicable to claims drawn to structure and not claims drawn to a method.  To be entitled to such weight in method claims, the recited structural limitations therein must affect the method in a manipulative sense and not to amount to the mere claiming of a use of a particular structure, which, in our opinion, is the case here. ... but, for the above stated reasons we are not convinced thereby that the differentiating structural characteristics in the claims result in a new and patentable method over the references.")

Note: In the interest of compact prosecution, prior art is cited for the aforementioned claimed subject matter that does not differentiate the claims from the prior art/does not limit the scope of the claims/is not entitled to full patentable weight. See rejections under 35 U.S.C. 103 below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
claim 1: "a measuring unit configured to make measurements for a survey"; "a personal authentication execution unit configured to identify a user from the personal identification information database based on authentication data acquired by the personal authentication sensor"; "an availability determination unit configured to determine whether the surveying instrument is available to an identified user based on the use management table"; "a point consumption unit configured to consume the required number of points from points purchased in advance by the identified user based on the use management table"
claim 2: "a use condition settings unit for setting a condition specified by the identified user"; "the availability determination unit … configured to determine whether the surveying instrument is available under the specified condition set in the use condition settings unit based on the use management table"
claims 3 and 4: "the availability determination unit … configured to determine whether the surveying instrument is available based on a predetermined condition"
claims 5 and 6: "a use state check unit configured to check whether the surveying instrument has already become available to the identified user"
claim 7: "a measuring unit configured to make measurements for a survey"
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 U.S.C. § 112 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Hybrid
Claim 1 recites "A surveying instrument sharing system comprising: a surveying instrument … and a management server … and the surveying instrument is made available by consumption of the points." Thus, claim 1 is directed to an apparatus but purports to comprise a method step (underlined). Accordingly, claim 1 purports to be both an apparatus and a process and is ambiguous and unclear. 
See Ex Parte Lyell, 17 USPQ2d 1548 (B.P.A.I. 1990) ("A single claim which purports to be both a product or machine and a process is ambiguous and is properly rejected under 35 USC 112, second paragraph, for failing to particularly point out and distinctly claim the invention"); MPEP 2173.05(p)II.
Claim 2-6 are rejected by virtue of their dependency from a rejected base claim.

Lack of Antecedent Basis/Unclear Antecedent Basis
Claim 1 recites "the server storage unit … the required number of points, … the server control unit … the required number of points …, the surveying instrument is made available … consumption of the points." The underlined words lack antecedent basis.  
Claim 7 recites "a step of making available … the required number of points … the required number of points." The underlined words lack antecedent basis.
Claims 2-6 are rejected by virtue of their dependency from a rejected claim.

Means Plus Function
Claim 1 recites "an availability determination unit [generic placeholder] configured to determine whether the surveying instrument is available to an identified user based on the use management table [functional language]" and "a point consumption unit [generic placeholder] configured to consume the required number of points from points purchased in advance by the identified user based on the use management table [functional language]."
Claim 2 recites "a use condition settings unit [generic placeholder] for setting a condition specified by the identified user [functional language]" and "the availability determination unit [generic placeholder] … configured to determine whether the surveying instrument is available under the specified condition set in the use condition settings unit based on the use management table [functional language]."
Claims 3 and 4 recite "the availability determination unit [generic placeholder] … configured to determine whether the surveying instrument is available based on a predetermined condition [functional language]."
The claim limitations above do not use the word “means” but are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders that are coupled with functional language, as indicated above, without reciting sufficient structures to perform the recited functions and the generic placeholders are not preceded by structural modifiers.
These claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and/or to clearly link the structure, material, or acts to the functions. See specification as filed, paragraphs 0083 (availability determination unit), 0051 (point consumption unit), 0031 (use condition settings unit). Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a) Amend the claims so that the claim limitations will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 5 and 6 are rejected by virtue of their dependency from a rejected claim.

Relative Term
Claims 3 and 4 recite "wherein the availability determination unit is configured to determine whether the surveying instrument is available based on a predetermined condition." The term "predetermined" is a relative term. It is not clear what it is relative to (prior to what is the condition determined?).
Claims 5 and 6 recite "wherein the control unit of the … instrument further includes a use state check unit configured to check whether the surveying instrument has already become available to the identified user." The term "already" is a relative term. It is not clear what it is relative to.

Claim Rejections - 35 U.S.C. § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (U.S. Patent Application Publication No. 2011/0213629 A1), hereafter Clark, in view of Waypoint Technology Group ("Trimble GPS Mapping Systems for Rent"), hereafter Waypoint, and further in view of Meunier (U.S. Patent Application Publication No. 2002/0186144 A1).

Regarding Claim 1
Clark teaches:
a … instrument (0021, 0152) including … a communication unit (Fig. 26, 2604, 2606, 2608, 2610, 2612), a personal authentication sensor (0045), and a control unit (Fig. 2, 208, Fig. 4, 426, Fig. 25, 2504, Fig. 26, 2600); and
a management server (Figs. 1 and 2, 107, Fig. 4, 402) including a server storage unit (Fig. 4, 416, 414), a server communication unit (Fig. 4, 418), and a server control unit (Fig. 4, 402, 412), and capable of communicating with the … instrument through a communication network (Fig. 4, 490), wherein 
the server storage unit includes a personal identification information … having authentication information registered in advance (0065, 0082), and a use management table (Fig. 10, 1102, Fig. 15, 1814, 0138 database) as a correspondence table between information on available … instruments (cars, i.e., assets/tools, as per 0021, 0152) and the required number of points (Fig. 15, 1820), (0101-0104, 0119, 0138 note that reservations (past, present and future) include availability information and car/price information, see Fig. 13, 0092-0096, Fig. 14, 0099, Fig. 22), 
the control unit (0140, Fig. 26, 2600) of the … instrument includes a personal authentication execution unit (0140, Fig. 26, 2612, 2618) configured to identify a user from the personal identification information … based on authentication data acquired by the personal authentication sensor, 
the server control unit includes an availability determination unit (Fig. 4, 402/406) configured to determine whether the … instrument is available to an identified user based on the use management table (0101-0108, Figs. 15 and 16, 0119, 0138), and a point consumption unit (Fig. 4, 402/404, Fig. 27, 2702) configured to consume the required number of points from points purchased in advance (0052 prepay) by the identified user based on the use management table, (0052, 0143) and 
the … instrument is made available by consumption of the points. (0141-0143 "The borrower reserves the car for a specific time. The borrower's credit card is authorized for the estimated costs.[*] … Immediately prior to the trip, the backend server 2702 gathers all unique card IDs associated with the borrower's account and sends them to the communication server 2708 to be added to the vehicle device's 2600 “whitelist.” … The device's 2600 whitelist is updated to include the borrower's card IDs. [0043] The borrower presents her access card to the card reader of the device 2600. If the whitelist on device 2600 includes the ID of the borrower's card, the device 2600 unlocks the doors and disables the immobilizer." *0052 prepayment instead of authorize estimated costs and charge the card after use)
Clark 0021, 0152 teaches that the sharing system can be used for "a wide variety of assets [including …] tools, equipment, and other devices …" but does not explicitly disclose particular kinds of tools. However, Waypoint teaches:
… surveying … including a measuring unit configured to make measurements for a survey, … (pp. 1-3)
… surveying … (pp. 1-3)
… surveying … (pp. 1-3)
… surveying … (pp. 1-3)
… surveying … (pp. 1-3)
… surveying … (pp. 1-3)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Clark's systems and methods for sharing assets, by incorporating therein these teachings of Waypoint regarding rental (shared use) of a surveying instrument including a measuring unit configured to make measurements for a survey, because (1) Clark explicitly teaches sharing of tools, and a surveying instrument is a kind of tool, and (2) in order to accommodate a wide range of assets for sharing. See Clark, 0021, 0152. In addition, the combination is obvious as being a matter of combining prior art elements according to known methods to yield predictable results. MPEP 2143.I.A. 
Clark 0065, 0082 teaches storing user/account/verification/ authentication information but does not explicitly disclose that the information is stored in a database. However, Meunier teaches:
… database … (0182, 0187, see 0180-0187)
… database … (0182, 0187, see 0180-0187)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Clark's systems and methods for sharing assets, by incorporating Meunier's teachings of storing user/account/verification/authentication information in a database, because Clark explicitly teaches storing user information and requires organized storage of user/ authentication information in order for its systems and methods to work (e.g., to authorize users access to the cars they have reserved, see 0141-0143), and because storing organized information in a database is an efficient way to store organized information. Thus, too, the combination is obvious as being a matter of (A) combining prior art elements according to known methods to yield predictable results; (C) use of known technique to improve similar devices (methods, or products) in the same way; and (D) applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D. 

Regarding Claim 3
Clark in view of Waypoint and Meunier teaches base claim 1. Clark further teaches:
wherein the availability determination unit is configured to determine whether the … instrument is available based on a predetermined condition (e.g., 0101-0102, 0104, Fig. 16,  date/time 1806, 1808, 1810, 1812, 1828, make and model 1824 of car, car type 1832, car features 1836). (0101-0108, Figs. 15 and 16, 0119, 0138, Fig. 4, 402/406)
Waypoint further teaches: 
… surveying … (pp. 1-3)

Regarding Claim 7
Claim 7 is rejected on the same rationale as claim 1. All of the limitations of claim 7 are included in claim 1. 

Claims 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (U.S. Patent Application Publication No. 2011/0213629 A1), hereafter Clark, in view of Waypoint Technology Group ("Trimble GPS Mapping Systems for Rent"), hereafter Waypoint, and further in view of Meunier (U.S. Patent Application Publication No. 2002/0186144 A1), and alternatively in part based on legal precedent. 

Regarding Claim 2
Clark in view of Waypoint and Meunier teaches base claim 1. Clark further teaches:
wherein the control unit (Fig. 27, 2704) of the … instrument* further includes a use condition settings unit (e.g., Fig. 15, 1806, 1808, Fig. 16, 1918, 1920) for setting a condition specified by the identified user, and 
the availability determination unit is configured to determine whether the … instrument is available under the specified condition set in the use condition settings unit based on the use management table. (0101-0108, Figs. 15 and 16, 0119, 0138, Fig. 4, 402/406)
*Note: under the broadest reasonable interpretation, it is deemed that the "instrument" and its "control unit" (taught by Clark, Fig. 27, 2704, Figs. 15, 16) may include a portion of the server, as the "instrument" is not claimed as being physically distinct/separated from or mutually exclusive with the server.
Alternatively, it is deemed obvious pursuant to legal precedent that the control unit, shown in the prior art as disposed on the server, could instead be disposed on the instrument. MPEP 2144.04.VI.C. (Rearrangement of Parts), see also 2144.04.VI.A. (Reversal of Parts), 2144.04.VI.C. (Making Separable), 2144.04.VI.B. (Making Integral). 
Waypoint further teaches: 
… surveying … (pp. 1-3)
… surveying … (pp. 1-3)

Regarding Claim 4
Claim 4 is rejected on the same rationale as claim 3. Claim 4 is identical to claim 3 except for its dependency. 

Regarding Claim 5
Clark in view of Waypoint and Meunier teaches base claim 1. Clark further teaches:
wherein the control unit of the … instrument further includes a use state check unit (Fig. 26, 2600; alternatively Fig. 4, 400/406*) configured to check whether the surveying instrument has already become available to the identified user. (0141-0143 in-car device 2600 receives whitelist, then based on whitelist the in-car device 2600 determines that car is currently reserved for/made available to the user who reserved it, and accordingly the in-car device 2600 determines unlocks doors and disables immobilizer; alternatively 0119, 0124, Fig. 19, 34, 0138 system is aware of all activity/use of car, and state of reservation)
Waypoint further teaches: 
… surveying … (pp. 1-3)
*Note: under the broadest reasonable interpretation, it is deemed that the "instrument" and its "control unit"/"use state check unit" (alternatively taught by Fig. 4, 400/406, scheduling engine) may include a portion of the server, as the "instrument" is not claimed as being physically distinct/separated from or mutually exclusive with the server.
Alternatively, it is deemed obvious pursuant to legal precedent that the control unit or a part thereof such as the use state check unit, shown in the prior art as disposed on the server, could instead be disposed on the instrument. MPEP 2144.04.VI.C. (Rearrangement of Parts), see also 2144.04.VI.A. (Reversal of Parts), 2144.04.VI.C. (Making Separable), 2144.04.VI.B. (Making Integral). 

Regarding Claim 6
Claim 6 is rejected on the same rationale as claim 5. Claim 6 is identical to claim 5 except for its dependency. 

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. Among the cited references, Elyea and Groarke teach asset sharing systems. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DWP/
Examiner, Art Unit 3692 


/ERIC T WONG/Primary Examiner, Art Unit 3692